COURT OF APPEALS FOR THE
                                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                                    ORDER ON MOTION

 Cause number:                     01-21-00234-CV
 Style:                            Lawsuit Financial, Inc. v.
                                   v. Wyatt David Snider
                     *
 Date motion filed :               November 5, 2021
 Type of motion:                   Motion to Dismiss
 Party filing motion:              Appellee
 Document to be filed:

Is appeal accelerated?       Yes

 If motion to extend time:
          Original due date:
           Number of previous extensions granted:                        Current Due date:
           Date Requested:

Ordered that motion is:

           Granted
                    If document is to be filed, document due:
           The Court will not grant additional motions to extend time absent extraordinary circumstances.
           Denied
           Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
            We strike appellee’s Motion to Dismiss because said motion is deficient for failing to comply with the Texas
            Rules of Appellate Procedure. See TEX. R. APP. P. 10.1(a)(5). The Court will consider a Motion to Dismiss
            that complies with the certificate of conference requirements of the Texas Rules of Appellate Procedure.
            See id.




Judge’s signature: _______/s/ Sherry Radack____
                       Acting individually                Acting for the Court

Panel consists of        ____________________________________________

Date: ____November 18, 2021________